



Exhibit 10.6
EMPLOYEE MATTERS AGREEMENT
by and between
NORTHSTAR ASSET MANAGEMENT GROUP INC.
and
NORTHSTAR REALTY FINANCE CORP.










--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
 
—
Section 1.1
Definitions
1
Section 1.2
General Interpretive Principles
6
ARTICLE II GENERAL PRINCIPLES
 
6
Section 2.1
Assumption and Retention of Liabilities; Related Assets
6
Section 2.2
Service Recognition
7
ARTICLE III ESTABLISHMENT OF NSAM AND NORTHSTAR REALTY PLANS
 
8
Section 3.1
NSAM Assumption of Sponsorship of NorthStar Realty Plans
8
Section 3.2
Establishment of NorthStar Realty Plans
8
Section 3.3
Establishment of the NSAM 401(k) Savings Plan
8
Section 3.4
Transfer of NorthStar Realty 401(k) Savings Plan Assets
8
ARTICLE IV HEALTH AND WELFARE PLANS
 
9
Section 4.1
COBRA and HIPAA
9
Section 4.2
Liabilities
9
Section 4.3
Time-Off Benefits
10
Section 4.4
Severance Pay Plans
10
ARTICLE V EQUITY AND INCENTIVE COMPENSATION
 
10
Section 5.1
NSAM Incentive Plans
10
Section 5.2
NorthStar Realty Equity Awards
11
Section 5.3
Cooperation
11
Section 5.4
SEC Registration
11
Section 5.5
Savings Clause
11
ARTICLE VI ADDITIONAL COMPENSATION AND BENEFITS MATTERS
 
12
Section 6.1
Individual Arrangements
12
Section 6.2
Non-Competition
12
Section 6.3
Sections 162(m)/409A
12
ARTICLE VII DISPUTE RESOLUTION; INDEMNIFICATION
 
12
Section 7.1
Dispute Resolution
12
Section 7.2
Indemnification
12
ARTICLE VIII GENERAL AND ADMINISTRATIVE
 
13
Section 8.1
Sharing of Information
13
Section 8.2
Reasonable Efforts/Cooperation
13
Section 8.3
Non-Termination of Employment; No Third-Party Beneficiaries
13
Section 8.4
Consent of Third Parties
14
Section 8.5
Access to Employees
14
Section 8.6
Beneficiary Designation/Release of Information/Right to Reimbursement
14
Section 8.7
Not a Change in Control
14
ARTICLE IX MISCELLANEOUS
 
15
Section 9.1
Effect If Distribution Does Not Occur
15


-i-



--------------------------------------------------------------------------------


Section 9.2
Complete Agreement; Construction
15
Section 9.3
Counterparts
15
Section 9.4
Survival of Agreements
15
Section 9.5
Notices
15
Section 9.6
Waivers
16
Section 9.7
Amendments
16
Section 9.8
Assignment
16
Section 9.9
Third-Party Beneficiaries
16
Section 9.10
Successors and Assigns
16
Section 9.11
Subsidiaries
16
Section 9.12
Title and Headings
16
Section 9.13
Governing Law
16
Section 9.14
Waiver of Jury Trial
17
Section 9.15
Specific Performance
17
Section 9.16
Severability
17





Exhibits
Exhibit A    NorthStar Realty Health & Welfare Plans





-ii-



--------------------------------------------------------------------------------


EMPLOYEE MATTERS AGREEMENT
EMPLOYEE MATTERS AGREEMENT (the “Agreement”), dated as of June 30, 2014, by and
between NorthStar Asset Management Group Inc., a Delaware corporation (“NSAM”),
and NorthStar Realty Finance Corp., a Maryland corporation ( “NorthStar Realty”
and, together with NSAM, each, a “Party” and collectively, the “Parties”).
RECITALS
WHEREAS, the Board of Directors of NorthStar Realty has determined that it is in
the best interests of NorthStar Realty and its stockholders to (i) have the
NorthStar Realty Business operate separately from the Asset Management Business,
(ii) contribute the Asset Management Business to NSAM, and (iii) distribute all
of the outstanding NSAM common stock, par value $0.01 per share (“NSAM Common
Stock”), on a one-for-one basis to the Recipients pursuant to the Distribution;
WHEREAS, in order to effectuate the foregoing, NorthStar Realty and NSAM have
entered into a Separation Agreement, dated as of June 30, 2014 (the “Separation
Agreement”), pursuant to which and subject to the terms and conditions set forth
therein, the Asset Management Business shall be separated from the NorthStar
Realty Business, and all of the issued and outstanding NSAM Common Stock
beneficially owned by NorthStar Realty shall be distributed (the “Distribution”)
on a pro-rata basis to the Recipients; and
WHEREAS, NorthStar Realty and NSAM have agreed to enter into this Agreement for
the purposes of allocating Assets and Liabilities and setting forth certain
responsibilities of each Party with respect to certain employee compensation and
benefit plans, programs and arrangements, and certain employment matters between
and among the Parties.
NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in the Separation Agreement and this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, and contingent
upon the consummation of the transactions contemplated by the Separation
Agreement, agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Action” means any claim, demand, complaint, charge, action, cause of action,
suit, countersuit, arbitration, litigation, inquiry, proceeding or investigation
by or before any Governmental Authority or any arbitration or mediation
tribunal.
“Agreement” shall have the meaning ascribed thereto in the preamble to this
Agreement, including all the exhibits hereto, and all amendments made hereto
from time to time.




--------------------------------------------------------------------------------


“Asset” means any right, property or asset, whether real, personal or mixed,
tangible or intangible, of any kind, nature and description, whether accrued,
contingent or otherwise, and wheresoever situated and whether or not carried or
reflected, or required to be carried or reflected, on the books of any Person.
“Asset Management Business” shall have the meaning ascribed thereto in the
Separation Agreement.
“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 4980B of the Code and Sections 601 through
608 of ERISA.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Distribution” shall have the meaning ascribed thereto in the recitals to this
Agreement, as the same is further described in the Separation Agreement.
“Distribution Date” shall have the meaning ascribed thereto in the Separation
Agreement.
“DOL” means the U.S. Department of Labor.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Former NorthStar Realty Employee” means any former employee of any member of
the NorthStar Realty Group. Any individual who is an employee of any member of
the NSAM Group on the Distribution Date shall not be a Former NorthStar Realty
Employee.
“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official, the NYSE or other regulatory, administrative or governmental
authority.
“Group” means the NSAM Group and/or the NorthStar Realty Group, as the context
requires.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.
“Information” shall mean all information, whether in written, oral, electronic
or other tangible or intangible form, stored in any medium, including non-public
financial information, studies, reports, records, books, accountants’ work
papers, contracts, instruments, flow charts, data, communications by or to
attorneys, memos and other materials prepared by attorneys and accountants or
under their direction (including attorney work product) and other financial,
legal, employee or business information or data.
“IRS” means the U.S. Internal Revenue Service.

2



--------------------------------------------------------------------------------


“Law” means all laws, statutes and ordinances and all regulations, rules and
other pronouncements of Governmental Authorities having the effect of law of the
U.S., any foreign country, or any domestic or foreign state, province,
commonwealth, city, country, municipality, territory, protectorate, possession
or similar instrumentality, or any Governmental Authority thereof.
“Liabilities” means all debts, liabilities, obligations, responsibilities,
Losses, damages (whether compensatory, punitive, or treble), fines, penalties
and sanctions, absolute or contingent, matured or unmatured, liquidated or
unliquidated, foreseen or unforeseen, joint, several or individual, asserted or
unasserted, accrued or unaccrued, known or unknown, whenever arising, including
without limitation those arising under or in connection with any Law, Action,
threatened Action, order or consent decree of any Governmental Authority or any
award of any arbitration tribunal, and those arising under any contract,
guarantee, commitment or undertaking, whether sought to be imposed by a
Governmental Authority, private party, or a Party, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
or otherwise, and including any costs, expenses, interest, attorneys’ fees,
disbursements and expense of counsel, expert and consulting fees, fees of
third-party administrators and costs related thereto or to the investigation or
defense thereof.
“Loss” means any claim, demand, complaint, damages (whether compensatory,
punitive, consequential, treble or other), fines, penalties, loss, liability,
payment, cost or expense arising out of, relating to or in connection with any
Action.
“Management Agreement” means the Asset Management Agreement dated as of June 30,
2014 between NorthStar Realty and NSAM J-NRF Ltd., a Jersey limited company.
“NorthStar Realty” shall have the meaning ascribed thereto in the preamble to
this Agreement.
“NorthStar Realty 401(k) Savings Plan” means the qualified defined contribution
plan maintained by NorthStar Realty and intended to satisfy the qualification
requirements and other applicable provisions of the Code as well as the
requirements of ERISA and all applicable subsequent legislation.
“NorthStar Realty Business” means all businesses and operations conducted by the
NorthStar Realty Group from time to time, whether prior to, at or after the
Distribution Date, other than the Asset Management Business.
“NorthStar Realty Common Stock” means the common stock of NorthStar Realty, par
value $0.01 per share.
“NorthStar Realty Director” means any individual who is a current or former
director of NorthStar Realty or any of its subsidiaries as of the Distribution
Date.
“NorthStar Realty Employee” means any individual who, immediately following the
Distribution Date, will be employed by NorthStar Realty or any member of the
NorthStar Realty

3



--------------------------------------------------------------------------------


Group in a capacity considered by NorthStar Realty to be common law employment,
including active employees and employees on vacation and approved leaves of
absence (including maternity, paternity, family, sick, short-term or long-term
disability leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and leave under the Family
Medical Leave Act and other approved leaves).
“NorthStar Realty Group” means, as of the Distribution Date, NorthStar Realty
and each of its former and current direct and indirect Subsidiaries (or any
predecessor organization thereof), and any corporation or entity that may become
part of such Group from time to time thereafter. The NorthStar Realty Group
shall not include any member of the NSAM Group.
“NorthStar Realty Health & Welfare Plans” shall mean the health and welfare
plans set forth on Exhibit A attached hereto maintained by NorthStar Realty or a
member of NorthStar Realty Group for the benefit of their eligible employees
immediately prior to the Distribution Date.
“NorthStar Realty Participant” means any individual who, immediately following
the Distribution Date, is a NorthStar Realty Employee, a Former NorthStar Realty
Employee or a NorthStar Realty Director or a beneficiary, dependent, alternate
payee or surviving spouse of any of the foregoing.
“NorthStar Realty Plan” means any Plan sponsored or maintained by NorthStar
Realty or any member of the NorthStar Group
“NorthStar Realty Equity Award” means an equity-based award granted pursuant to
a NorthStar Realty Plan and outstanding as of the Distribution Date.
“NSAM” shall have the meaning ascribed thereto in the preamble to this
Agreement.
“NSAM 401(k) Savings Plan” shall have the meaning ascribed thereto in Section
3.1 of this Agreement.
“NSAM Business” means, from and after the Separation, the business and
operations of any member of the NSAM Group, including the Asset Management
Business contributed by NorthStar Realty to NSAM pursuant to Article II of the
Separation Agreement.
“NSAM Common Stock” shall have the meaning ascribed thereto in the recitals to
this Agreement.
“NSAM Employee” means any individual who, immediately following the Distribution
Date, will be employed by NSAM or any member of the NSAM Group in a capacity
considered by NSAM to be common law employment, including active employees and
employees on vacation and approved leaves of absence (including maternity,
paternity, family, sick, short-term or long-term disability leave, qualified
military service under the Uniformed Services Employment and Reemployment Rights
Act of 1994, and leave under the Family Medical Leave Act and other approved
leaves).

4



--------------------------------------------------------------------------------


“NSAM Group” means, as of the Distribution Date, NSAM and each of its former and
current direct and indirect Subsidiaries (or any predecessor organization
thereof), and any corporation or entity that may become part of such Group from
time to time thereafter. The NSAM Group shall not include any member of the
NorthStar Realty Group.
“NSAM Health & Welfare Plans” shall have the meaning ascribed thereto in Section
3.1(a) of this Agreement.
“NSAM LTIP Units shall mean long-term incentive plan units that constitute
profits interest under the Code and issued by a member of the NSAM Group that is
organized as a partnership.
“NSAM Participant” means any individual who, immediately following the
Distribution Date, is an NSAM Employee or a beneficiary, dependent, an alternate
payee or surviving spouse of any of the foregoing.
“NSAM Plan” means any Plan sponsored or maintained by NSAM or any member of the
NSAM Group, including the NSAM 2014 Omnibus Stock Incentive Plan and the NSAM
Executive Incentive Bonus Plan.
“NSAM Transferee Employee” means any individual who transfers employment from
NorthStar Realty or any member of the NorthStar Realty Group to NSAM or any
member of the NSAM Group.
“NYSE” means the New York Stock Exchange, Inc.
“Participating Company” means NorthStar Realty and any Person (other than a
natural person) participating in a NorthStar Realty Plan.
“Party” and “Parties” shall have the meanings ascribed thereto in the preamble
to this Agreement.
“Person” means any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
Governmental Authority, or any agency or political subdivision thereof.
“Plan” means, with respect to an entity, each plan, program, arrangement,
agreement or commitment that is an employment, consulting, non-competition or
deferred compensation agreement, or an executive compensation, incentive bonus
or other bonus, employee pension, profit-sharing, savings, retirement,
supplemental retirement, stock option, stock purchase, stock appreciation
rights, restricted stock, other equity-based compensation, severance pay, salary
continuation, life, health, hospitalization, sick leave, vacation pay,
disability or accident insurance plan, corporate-owned or key-man life insurance
or other employee benefit plan, program, arrangement, agreement or commitment,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA),
entered into, sponsored or maintained by such entity (or to which such entity
contributes or is required to contribute).

5



--------------------------------------------------------------------------------


“Recipients” shall have the meaning ascribed thereto in the Separation
Agreement.
“Separation Agreement” shall have the meaning ascribed thereto in the recitals
to this Agreement.
“Shared Employee” means any individual who, immediately following the
Distribution Date, will be employed by both NorthStar Realty or any member of
the NorthStar Realty Group and NSAM or any member of the NSAM Group in a
capacity considered by NorthStar Realty and NSAM to be common law employment,
including active employees and employees on vacation and approved leaves of
absence (including maternity, paternity, family, sick, short-term or long-term
disability leave, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and leave under the Family
Medical Leave Act and other approved leaves).
“Subsidiary” of any Person means any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.
“U.S.” means the United States of America.
Section 1.2    General Interpretive Principles. Words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender, in each case, as the context requires. The words “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph and Exhibit are references to the Articles, Sections, paragraphs and
Exhibits to this Agreement unless otherwise specified. The word “including” and
words of similar import when used in this Agreement shall mean “including,
without limitation,” unless otherwise specified. Any reference to any federal,
state, local or non-U.S. statute or Law shall be deemed to also refer to all
rules and regulations promulgated thereunder, unless the context otherwise
requires.
ARTICLE II    
GENERAL PRINCIPLES
Section 2.1    Assumption and Retention of Liabilities; Related Assets.
(a)    As of the Distribution Date, except as otherwise expressly provided for
in this Agreement, NorthStar Realty shall, or shall cause one or more members of
the NorthStar Realty Group to, assume or retain and NorthStar Realty hereby
agrees to pay, perform, fulfill and discharge, in due course in full (i) all
Liabilities under all NorthStar Realty Plans (provided that,

6



--------------------------------------------------------------------------------


as between NorthStar Realty and NSAM, NSAM shall be responsible for certain of
such Liabilities as set forth in Section 2.1(b) of this Agreement), (ii) all
Liabilities with respect to the employment, retirement, service, termination of
employment or termination of service of all NorthStar Realty Participants and
other service providers (including any individual who is, or was, an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker of any member of the NorthStar Realty Group or in any
other employment, non-employment, or retainer arrangement or relationship with
any member of the NorthStar Realty Group), in each case to the extent arising in
connection with or as a result of employment with or the performance of services
for any member of the NorthStar Realty Group, and (iii) any other Liabilities
expressly assumed by or retained by NorthStar Realty or any of its Subsidiaries
under this Agreement. For purposes of clarification and the avoidance of doubt,
the Parties intend that such Liabilities assumed or retained by the NorthStar
Realty Group include the retirement benefits and health and welfare plan
benefits under the NorthStar Realty Plans for all NorthStar Realty Participants.
(b)    As of the Distribution Date, except as otherwise expressly provided for
in this Agreement, NSAM shall, or shall cause one or more members of the NSAM
Group to, assume or retain and NSAM hereby agrees to pay, perform, fulfill and
discharge, in due course in full (i) all Liabilities under all NSAM Plans, (ii)
all Liabilities with respect to the employment, service, retirement, termination
of employment or termination of service of all NSAM Participants and other
service providers (including any individual who is, or was, an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker of any member of the NSAM Group or in any other
employment, non-employment, or retainer arrangement or relationship with any
member of the NSAM Group), and (iii) any other Liabilities expressly assumed or
retained by NSAM or any of its Subsidiaries under this Agreement.
(c)    For all purposes hereof (including without limitation Section 2.1(a) and
Section 2.1(b)), NSAM Transferee Employees who transfer to NSAM after the
Distribution Date shall be deemed to be NorthStar Realty Participants for all
dates prior to the date of transfer and NSAM Participants for all dates on or
after the date of transfer.
(d)    From time to time after the Distribution, NSAM shall promptly reimburse
NorthStar Realty, upon NorthStar Realty’s presentation of such substantiating
documentation as NSAM shall reasonably request, for the cost of any Liabilities
satisfied by NorthStar Realty or its Subsidiaries that are, or that have been
made pursuant to this Agreement, the responsibility of NSAM or any of its
Subsidiaries. Where applicable, such payment shall be calculated in a manner
consistent with past practice.
(e)    From time to time after the Distribution, NorthStar Realty shall promptly
reimburse NSAM, upon NSAM’s presentation of such substantiating documentation as
NorthStar Realty shall reasonably request, for the cost of any Liabilities
satisfied by NSAM or its Subsidiaries that are, or that have been made pursuant
to this Agreement, the responsibility of

7



--------------------------------------------------------------------------------


NorthStar Realty or any of its Subsidiaries. Where applicable, such payment
shall be calculated in a manner consistent with past practice.
Section 2.2    Service Recognition. NSAM shall give each NSAM Participant full
credit for such NSAM Participant’s service with any member of the NorthStar
Realty Group prior to the Distribution Date to the same extent such service was
recognized by the corresponding NorthStar Realty Plans immediately prior to the
Distribution Date for (i) purposes of eligibility, vesting, determination of
level of benefits, and, to the extent applicable, benefit accruals under any
NSAM Plan; and (ii) for such additional purposes as may be required by
applicable Law; provided, however, that such service shall not be recognized to
the extent that such recognition would result in the duplication of benefits.
ARTICLE III    
ESTABLISHMENT OF NSAM AND NORTHSTAR REALTY PLANS
Section 3.1    NSAM Assumption of Sponsorship of NorthStar Realty Plans. As of
the Distribution Date, NSAM shall, or shall cause one of its Subsidiaries or
affiliates to, provide employee benefits to the NSAM Participants, including
NSAM Participants who are Shared Employees, by assuming the sponsorship of the
NorthStar Realty Health & Welfare Plans and as of the Distribution Date, the
NorthStar Realty Health & Welfare Plans shall become the NSAM Health & Welfare
Plans. All NSAM Participants who were participants in the NorthStar Realty
Health & Welfare Plans immediately prior to the Distribution Date shall continue
to participate in the NSAM Health & Welfare Plans from and after the
Distribution Date on the same basis in which they participated in the NorthStar
Realty Health & Welfare Plans immediately prior to the Distribution Date,
subject to the right of NSAM to make changes to such plans in its sole
discretion after the Distribution Date. NSAM shall, or shall cause one of its
Subsidiaries or affiliates to, establish separate health and welfare plans for
its employees with job locations outside the United States. Except as expressly
provided herein, NSAM shall be solely responsible for all liabilities arising
out of or relating to such NSAM Plans.
Section 3.2    Establishment of NorthStar Realty Plans. Effective as of the
Distribution Date or as soon as reasonably practicable thereafter, NorthStar
Realty shall provide health and welfare benefits to the NorthStar Realty
Participants under newly adopted health and welfare plans or programs which
shall include a short-term disability plan, a long-term disability plan and a
life and accidental death and dismemberment plan.
Section 3.3    Establishment of the NSAM 401(k) Savings Plan. Effective as of
the Distribution Date or as soon as reasonably practicable after the
Distribution Date, NSAM shall establish a defined contribution plan and trust
for the benefit of NSAM Participants (the “NSAM 401(k) Savings Plan”) who
immediately prior to the Distribution Date were participants in, or entitled to,
future benefits under the NorthStar Realty 401(k) Savings Plan. NSAM shall be
responsible for taking all necessary, reasonable and appropriate action to
establish, maintain and administer the NSAM 401(k) Savings Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt under Section 501(a) of the Code.

8



--------------------------------------------------------------------------------


Section 3.4    Transfer of NorthStar Realty 401(k) Savings Plan Assets. As soon
as reasonably practicable following the establishment of the NSAM 401(k) Savings
Plan, (i) NorthStar Realty shall cause the accounts (including any outstanding
loan balances and forfeitures) in the NorthStar Realty 401(k) Savings Plan
attributable to NSAM Participants (other than those NSAM Participants who are
Shared Employees) and all of the Assets in the NorthStar Realty 401(k) Savings
Plan related thereto to be transferred to the NSAM 401(k) Savings Plan, and (ii)
NSAM shall cause the NSAM 401(k) Savings Plan to accept such transfer of
accounts and underlying Assets and, effective as of the date of such transfer,
to assume and to fully perform, pay and discharge all Liabilities of the
NorthStar Realty 401(k) Savings Plan relating to the accounts of NSAM
Participants (other than those NSAM Participants who are Shared Employees) as of
the date of transfer. The transfer of Assets shall be conducted in accordance
with Sections 414(l) of the Code and the regulations thereunder.
ARTICLE IV    
HEALTH AND WELFARE PLANS
Section 4.1    COBRA and HIPAA. As of the Distribution Date, NSAM shall assume,
or shall have caused the NSAM Health & Welfare Plans to assume, responsibility
for compliance with the health care continuation coverage requirements of COBRA
with respect to NSAM Participants who, as of the day prior to the Distribution
Date, were covered under a NorthStar Realty Health & Welfare Plan pursuant to
COBRA or were eligible for COBRA under a NorthStar Realty Health & Welfare Plan
and incur any COBRA claims after the Distribution Date. NorthStar Realty shall
be responsible for the claims incurred by NSAM Participants prior to the
Distribution Date, regardless of whether payments for such claims are made or
due after the Distribution Date. NorthStar Realty (acting directly or through
its Subsidiaries) shall be responsible for administering compliance with the
certificate of creditable coverage requirements of HIPAA applicable to the
NorthStar Realty Health & Welfare Plans with respect to NSAM Participants for
the period ending on the Distribution Date. The Parties hereto agree that
neither the Distribution nor any transfers of employment directly from the
NorthStar Realty Group to the NSAM Group shall constitute a COBRA “qualifying
event” for purposes of COBRA.
Section 4.2    Liabilities.
(a)    Insured Benefits. With respect to employee welfare and fringe benefits
that are provided through the purchase of insurance, NorthStar Realty shall
cause the NorthStar Realty Health & Welfare Plans to fully perform, pay and
discharge all claims of NSAM Participants that are incurred prior to the
Distribution Date (whether reported or unreported by the Distribution Date) for
the NorthStar Realty Health & Welfare Plans, and NSAM shall cause the NSAM
Health & Welfare Plans to fully perform, pay and discharge all claims of NSAM
Participants that are incurred on or after the Distribution Date.
(b)    Long-Term Disability. Any NSAM Participant who is on long-term disability
leave and receiving long-term disability benefits under the NorthStar Realty
Long Term Disability Plan as of the Distribution Date shall continue to receive
benefits under the NSAM Long Term Disability Plan in accordance with the
provisions of such Plan following the Distribution Date.

9



--------------------------------------------------------------------------------


(c)    Self-Insured Benefits. With respect to employee welfare and fringe
benefits that are provided on a self-insured basis, except as otherwise provided
herein, NSAM (acting directly or through its Subsidiaries) shall cause the NSAM
Health & Welfare Plans to fully perform, pay and discharge all claims of NSAM
Participants after the Distribution Date that are incurred on or after the
Distribution Date. NorthStar Realty shall reimburse NSAM for the administrative
and other expenses related to self-insured benefit claims paid by the NSAM
Health & Welfare Plans or NSAM that were incurred prior to the Distribution Date
(whether reported or unreported by the Distribution Date). Any such payments
shall be calculated in a manner consistent with past practice.
(d)    Short-Term Disability.
(A)    Any NSAM Participant who is on short-term disability leave and receiving
short-term disability benefits under the NorthStar Realty Short-Term Disability
Program as of the Distribution Date shall continue to receive short-term
disability benefits under the NSAM Short-Term Disability Program after the
Distribution Date.
(B)    Any NSAM Participant who is on a short-term disability leave as of the
Distribution Date, and who but for the transactions contemplated under the
Separation Agreement would have become eligible for long-term disability
benefits in accordance with the provisions of the NorthStar Realty Long-Term
Disability Plan, will continue to be eligible for long-term disability benefits
under the NSAM Long-Term Disability Plan.
(e)    Incurred Claim Definition. For purposes of this Section 4.2, a claim or
Liability is deemed to be incurred (i) with respect to medical, dental, vision
and/or prescription drug benefits, upon the rendering of health services or
provision of supplies giving rise to such claim or Liability; (ii) with respect
to life insurance, accidental death and dismemberment and business travel
accident insurance, upon the occurrence of the event giving rise to such claim
or Liability; (iii) with respect to disability benefits, upon the date of an
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or Liability; and (iv)
with respect to a period of continuous hospitalization (or any medical or other
service or supply performed or provided during the period of continuous
hospitalization), upon the date of admission to the hospital.
Section 4.3    Time-Off Benefits. NSAM shall credit each NSAM Participant with
the amount of accrued but unused vacation time, sick time and other time-off
benefits as such NSAM Participant had with the NorthStar Realty Group as of the
Distribution Date.
Section 4.4    Severance Pay Plans. The Parties acknowledge and agree that the
transactions contemplated by the Separation Agreement will not constitute a
termination of employment of any NSAM Participant for purposes of any policy,
plan, program or agreement of NorthStar Realty or any member of the NorthStar
Realty Group that provides for the payment of severance, separation pay, salary
continuation or similar benefits in the event of a termination of employment.

10



--------------------------------------------------------------------------------


ARTICLE V    
EQUITY AND INCENTIVE COMPENSATION
Section 5.1    NSAM Incentive Plans. The Parties shall cooperate with one
another to act promptly to take any and all actions to transfer the
administration of the NSAM 2014 Omnibus Stock Incentive Plan and the NSAM
Executive Incentive Bonus Plan from the Compensation Committee of the NorthStar
Realty Board of Directors to the Compensation Committee of the NSAM Board of
Directors, and to take any other action necessary or appropriate with respect to
NSAM assuming all duties and obligations under such plans. NSAM shall assume the
duty and obligation to make the cash bonus portion of any incentive payment to
NSAM Employees for services performed by NSAM Employees in 2014 after the
Distribution Date and NorthStar Realty shall have the duty and obligation to
make the cash bonus portion of any incentive payment to the NSAM Employees for
services performed by NSAM Employees in their capacity as employees of NorthStar
Realty during the period beginning January 1, 2014 through the Distribution
Date. NRF shall remain responsible to pay outstanding deferred cash bonuses
granted to certain NSAM Employees prior to the Distribution Date. Pursuant to
the terms of the Management Agreement, after the Distribution Date, NorthStar
Realty shall provide equity-based awards to NSAM Employees from time to time in
such amounts as may be determined by the Compensation Committee of the NSAM
Board of Directors.
Section 5.2    NorthStar Realty Equity Awards. With respect to NorthStar Realty
Equity Awards held by NSAM Employees that are outstanding as of the Distribution
Date and that provide for the issuance of NSAM Common Stock, NSAM LTIP Units or
dividend equivalent rights payable in cash, or NSAM Common Stock, NSAM hereby
agrees to, or cause a member of the NSAM Group to, issue to NSAM Employees
shares of NSAM Common Stock, NSAM LTIP Units and cash or shares of NSAM Common
Stock in satisfaction of dividend equivalent rights at such time or times as
required by the terms of the NorthStar Realty Equity Awards.
Section 5.3    Cooperation. In addition to any cooperation principles governed
by Article VIII, if, after the Distribution Date, NorthStar Realty or NSAM
identifies an administrative error in the individuals identified as holding
NorthStar Realty Equity Awards, the amount of NorthStar Realty Equity Awards so
held, the vesting level of such NorthStar Realty Equity Awards, or any other
similar error, NorthStar Realty and NSAM shall mutually cooperate in taking such
actions as are necessary or appropriate to place, as nearly as reasonably
practicable, the individual and NorthStar Realty and NSAM in the position in
which they would have been had the error not occurred. Each of the Parties shall
establish an appropriate administration system in order to handle, in an orderly
manner, exercises and the settlement of awards. Each of the Parties will work
together to unify and consolidate all indicative data and payroll and employment
information on regular timetables and make certain that each applicable entity’s
data and records with respect to equity awards are correct and updated on a
timely basis. The foregoing shall include employment status and information
required for tax withholding/remittance, compliance with trading windows and
compliance with the requirements of the Securities Exchange Act of 1934 and
other applicable Laws.

11



--------------------------------------------------------------------------------


Section 5.4    SEC Registration. The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the
Securities and Exchange Commission with respect to the long-term incentive
awards to the extent any such registration statement is required by applicable
Law.
Section 5.5    Savings Clause. The Parties hereby acknowledge that the
provisions of this Article V are intended to achieve certain tax, legal and
accounting objectives and, in the event such objectives are not achieved, the
Parties agree to negotiate in good faith regarding such other actions that may
be necessary or appropriate to achieve such objectives.
ARTICLE VI    
ADDITIONAL COMPENSATION AND BENEFITS MATTERS
Section 6.1    Individual Arrangements.
(a)    NorthStar Realty Individual Arrangements. NorthStar Realty acknowledges
and agrees that, except as otherwise provided herein, it shall have full
responsibility with respect to any Liabilities and the payment or performance of
any obligations arising out of or relating to any employment, consulting,
non-competition, retention or other compensatory arrangement previously provided
by any member of the NorthStar Realty Group or NSAM Group to any NorthStar
Realty Participant.
(b)    NSAM Individual Arrangements. NSAM acknowledges and agrees that, except
as otherwise provided herein, it shall have full responsibility with respect to
any Liabilities and the payment or performance of any obligations arising out of
or relating to any employment, consulting, non-competition, retention or other
compensatory arrangement previously provided by any member of the NorthStar
Realty Group or NSAM Group to any NSAM Participant.
(c)    Shared Employees. Shared Employees shall be entitled to receive
compensation from both NorthStar Realty and NSAM and shall be eligible to
participate in both NorthStar Realty Plans and NSAM Plans.
Section 6.2    Non-Competition. For the purpose of any non-compete provision in
any NorthStar Realty Plan, NSAM and NorthStar Realty shall not be regarded as
competitors.
Section 6.3    Sections 162(m)/409A. Notwithstanding anything in this Agreement
to the contrary (including the treatment of supplemental and deferred
compensation plans, outstanding long-term incentive awards and annual incentive
awards as described herein), the Parties agree to negotiate in good faith
regarding the need for any treatment different from that otherwise provided
herein to ensure that (i) a federal income tax deduction for the payment of such
supplemental or deferred compensation or long-term incentive award, annual
incentive award or other compensation is not limited by reason of Section 162(m)
of the Code, and (ii) the treatment of such supplemental or deferred
compensation or long-term incentive award, annual incentive award or other
compensation does not cause the imposition of a tax under Section 409A of the
Code.

12



--------------------------------------------------------------------------------


ARTICLE VII    
DISPUTE RESOLUTION; INDEMNIFICATION
Section 7.1    Dispute Resolution. All disputes, controversies and claims
directly or indirectly arising out of or in relation to this Agreement or the
validity, interpretation, construction, performance, breach or enforceability of
this Agreement shall be finally, exclusively and conclusively settled in
accordance with the provisions of Article VII of the Separation Agreement, which
shall apply mutatis mutandis to this Agreement.
Section 7.2    Indemnification. Except as otherwise expressly set forth in this
Agreement, the provisions in Article V of the Separation Agreement shall apply
mutatis mutandis to this Agreement.
ARTICLE VIII    
GENERAL AND ADMINISTRATIVE
Section 8.1    Sharing of Information. NorthStar Realty and NSAM (acting
directly or through their respective Subsidiaries) shall promptly provide to the
other and their respective agents and vendors all Information as the other may
reasonably request to enable the requesting Party to administer efficiently and
accurately each of its Plans, timely respond to audit requests, to assist NSAM
in obtaining its own insurance policies to provide benefits under NSAM Plans,
and to determine the scope of, as well as fulfill, its obligations under this
Agreement; provided, however, that in the event that any Party reasonably
determines that any such provision of Information could be commercially
detrimental to such Party or any member of its Group, violate any Law or
agreement to which such Party or member of its Group is a party, or waive any
attorney-client privilege applicable to such Party or member of its Group, the
Parties shall provide any such Information and the Parties shall take all
reasonable measures to comply with the obligations pursuant to this Section 8.1
in a manner that mitigates any such harm or consequence to the extent
practicable, and the Parties agree to cooperate with each other and take such
commercially reasonable steps as may be practicable to preserve the
attorney-client privilege with respect to the disclosure of any such
Information. Such Information shall, to the extent reasonably practicable, be
provided in the format and at the times and places requested, but in no event
shall the Party providing such Information be obligated to incur any
out-of-pocket expenses not reimbursed by the Party making such request or make
such Information available outside of its normal business hours and premises.
Any Information shared or exchanged pursuant to this Agreement shall be subject
to the same confidentiality requirements set forth in Section 6.07 of the
Separation Agreement.
Section 8.2    Reasonable Efforts/Cooperation. Each of the Parties hereto will
use its commercially reasonable efforts to take promptly, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate the transactions contemplated by
this Agreement, including adopting Plans or Plan amendments. Each of the Parties
hereto shall cooperate fully on any issue relating to the transactions
contemplated by this Agreement for which the other Party seeks a determination
letter or private letter ruling from the IRS, an advisory opinion from the DOL
or any other filing, consent or approval with respect to or by a Governmental
Authority. Each of the Parties hereto shall be

13



--------------------------------------------------------------------------------


entitled to rely in good faith on information provided by the other Party and
the receiving Party shall not be responsible for any delays or liability arising
from missing, delayed, incomplete, inaccurate or outdated information and data
which is provided by the other Party pursuant to this Agreement.
Section 8.3    Non-Termination of Employment; No Third-Party Beneficiaries. No
provision of this Agreement or the Separation Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any NorthStar Realty Employee or NSAM Employee or
other NorthStar Realty Participant or NSAM Participant under any NorthStar
Realty Plan or NSAM Plan or otherwise. This Agreement is solely for the benefit
of the Parties hereto and their respective successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person or persons (including any NorthStar Realty Participant or
NSAM Participant or either of their respective Subsidiaries) any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement. No provision in this Agreement shall modify or amend any other
agreement, plan, program, or document unless this Agreement explicitly states
that the provision “amends” that other agreement, plan, program, or document.
This shall not prevent the Parties entitled to enforce this Agreement from
enforcing any provision in this Agreement, but no other person shall be entitled
to enforce any provision in this Agreement on the grounds that it is an
amendment to another agreement, plan, program, or document unless the provision
is explicitly designated as such in this Agreement, and the person is otherwise
entitled to enforce the other agreement, plan, program, or document. If a person
not entitled to enforce this Agreement brings a lawsuit or other action to
enforce any provision in this Agreement as an amendment to another agreement,
plan, program, or document, and that provision is construed to be such an
amendment despite not being explicitly designated as one in this Agreement, that
provision in this Agreement shall be void ab initio, thereby precluding it from
having any amendatory effect. Furthermore, nothing in this Agreement is intended
to confer upon any NorthStar Realty Employee, Former NorthStar Realty Employee
or NSAM Employee, any right to continued employment, or any recall or similar
rights to an individual on layoff or any type of approved leave.
Section 8.4    Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.
Section 8.5    Access to Employees. Following the Distribution Date, NorthStar
Realty and NSAM shall, or shall cause each of their respective Subsidiaries to,
make available to each other those of their employees who may reasonably be
needed in order to defend or prosecute any legal or administrative action (other
than a legal action between any member of the NorthStar Realty Group and any
member of the NSAM Group) to which any employee, director or Plan of the
NorthStar Realty Group or NSAM Group is a party and which relates to their
respective Plans prior to the Distribution Date.

14



--------------------------------------------------------------------------------


Section 8.6    Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of information and rights to reimbursement made by or relating to
NSAM Participants under NorthStar Realty Plans shall be transferred to and be in
full force and effect under the corresponding NSAM Plans until such beneficiary
designations, authorizations or rights are replaced or revoked by, or no longer
apply, to the relevant NSAM Participant.
Section 8.7    Not a Change in Control. The Parties hereto acknowledge and agree
that the transactions contemplated by the Separation Agreement and this
Agreement do not constitute a “change in control” for purposes of any NorthStar
Realty Plan or NSAM Plan.
ARTICLE IX    
MISCELLANEOUS
Section 9.1    Effect If Distribution Does Not Occur. Notwithstanding anything
in this Agreement to the contrary, if the Separation Agreement is terminated
prior to the Distribution Date, then all actions and events that are, under this
Agreement, to be taken or occur effective immediately prior to or as of the
Distribution Date, or otherwise in connection with the Distribution, shall not
be taken or occur except to the extent specifically agreed to by NorthStar
Realty and NSAM in a written instrument executed after the execution of this
Agreement and neither Party shall have any Liability to the other Party under
this Agreement.
Section 9.2    Complete Agreement; Construction. This Agreement, including the
Exhibits, shall constitute the entire agreement between the Parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter. If there is any
conflict between this Agreement and the Management Agreement, the Management
Agreement shall control.
Section 9.3    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.
Section 9.4    Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date.
Section 9.5    Notices. All notices or other communications under this Agreement
or any Ancillary Agreement shall be in writing and shall be deemed to be duly
given when (a) delivered in person, (b) sent by electronic mail, (c) sent by
telecopier (except that, if not sent during normal business hours for the
recipient, then at the opening of business on the next business day for the
recipient) or (d) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

15



--------------------------------------------------------------------------------


To NorthStar Realty:
NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: General Counsel


To NSAM:
NorthStar Asset Management Group Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: General Counsel


Section 9.6    Waivers. The failure of any Party to require strict performance
by any other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.
Section 9.7    Amendments. Subject to the terms of Section 9.8 and Section 9.10
hereof, this Agreement may not be modified or amended except by an agreement in
writing signed by each of the Parties.
Section 9.8    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any Party without the prior written consent
of the other Party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void; provided that either
Party may assign this Agreement to a purchaser of all or substantially all of
the properties and assets of such Party so long as such purchaser expressly
assumes, in a written instrument in form reasonably satisfactory to the
non-assigning Party, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning Party to
be performed or observed.
Section 9.9    Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and, to the extent expressly provided herein, their
respective Subsidiaries and Affiliates, and shall not be deemed to confer upon
any other Person any remedy, claim, liability, reimbursement, cause of action or
other right of any kind. Without limiting the effect of the foregoing, this
Agreement shall not confer any rights of any kind on, or any duty of any party
with respect to, any NorthStar Realty Participant, NSAM Participant, or person
alleging such status.
Section 9.10    Successors and Assigns. The provisions to this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.
Section 9.11    Subsidiaries. Each of the Parties shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be

16



--------------------------------------------------------------------------------


performed by any entity that is contemplated to be a Subsidiary of such Party
after the Distribution Date.
Section 9.12    Title and Headings. Titles and headings to Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.
Section 9.13    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK AND WITHOUT REGARD TO ITS
CHOICE OF LAW PRINCIPLES.
Section 9.14    Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.
Section 9.15    Specific Performance. From and after the Distribution, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party to
this Agreement who is or is to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that, from and after the Distribution, the remedies at law for any
breach or threatened breach of this Agreement, including monetary damages, are
inadequate compensation for any Loss, that any defense in any action for
specific performance that a remedy at law would be adequate is hereby waived,
and that any requirements for the securing or posting of any bond with such
remedy are hereby waived.
Section 9.16    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
[Signature Page Follows]



17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
NORTHSTAR ASSET MANAGEMENT GROUP INC.
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel & Secretary
 
NORTHSTAR REALTY FINANCE CORP.
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel & Secretary






[Signature Page to Employee Matters Agreement]



--------------------------------------------------------------------------------



Exhibit A
NorthStar Realty Health & Welfare Plans
Medical Plan
Dental Plan
Vision Plan
Short-Term Disability Plan
Long-Term Disability Plan
Life and Accidental Death and Dismemberment Plan
Supplemental Insurance Plan
Flexible Spending Accounts Plan
Transit Checks – Pretax Commuting Benefit Plan




